Case 21-00833-5-JNC         Doc 4 Filed 04/10/21 Entered 04/10/21 19:47:05                Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                NEW BERN DIVISION

                                                   §
In re:                                             §         Chapter 11
                                                   §
PLATINUM CORRAL, L.L.C.                            §         Case No. 21-00833-5
                                                   §
                          Debtor.                  §


          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 1109(b) and Rules 2002, 9007

 and 9010 of the Federal Rules of Bankruptcy Procedure, McLane Foodservice Distribution, Inc.

 (f/k/a Meadowbrook Meat Company, Inc.) (“McLane”), a creditor in this bankruptcy case,

 hereby requests that copies of all notices given or required to be given in this, and all papers

 served or required to be served in such case, be given to and served upon the following:

                                      ALSTON & BIRD LLP
                                      Jonathan T. Edwards
                                      Christopher K. Coleman
                                      One Atlantic Center
                                      1201 West Peachtree Street
                                      Atlanta, Georgia 30309
                                      Telephone: (404) 881-7000
                                      Facsimile: (404) 881-7777
                                      Email: jonathan.edwards@alston.com
                                             chris.coleman@alston.com


         PLEASE TAKE FURTHER NOTICE THAT, this request includes not only the notices

and papers referred to in the provisions specified above, but also includes orders and notices of any

application, motion, petition, pleading, request, complaint, or demand, whether formal or informal,

whether written or oral, and whether transmitted or conveyed by mail, courier service, hand -

delivery, telephone, facsimile transmission, electronically, or otherwise, that (1) affects or seeks to



                                                  1
Case 21-00833-5-JNC         Doc 4 Filed 04/10/21 Entered 04/10/21 19:47:05                  Page 2 of 4




affect in any way the rights or interests of McLane or any other party in interest in these cases,

including the (a) the debtors, (b) property of the estates, or proceeds thereof, in which the debtor

may claim an interest; or (c) property or proceeds thereof in the possession, custody or control of

others that the debtor may seek to use; or (2) requires or seeks to require any act, delivery of any

property, payment or other conduct.

        PLEASE TAKE FURTHER NOTICE THAT, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive McLane’s

(i) right to have final orders in non-core matters entered only after de novo review by a higher court;

(ii) right to trial by jury in any proceeding so triable herein or in any case, controversy or proceeding

related hereto; (iii) right to have the reference withdrawn in any matter subject to mandatory or

discretionary withdrawal; (iv) right to enforce any contractual provisions with respect to arbitration;

or (v) other rights, claims, actions, defenses, setoffs, or recoupments to which McLane has or may

be entitled under agreements, in law, or in equity, all of which rights, claims, actions, defenses,

setoffs, and recoupments are expressly reserved.




                                                   2
Case 21-00833-5-JNC     Doc 4 Filed 04/10/21 Entered 04/10/21 19:47:05     Page 3 of 4




Dated: April 10, 2021                 Respectfully submitted,

                                      /s/ Christopher K. Coleman


                                      ALSTON & BIRD LLP
                                      Christopher K. Coleman
                                      N.C. State Bar No. 53423
                                      Jonathan T. Edwards
                                      Georgia Bar Number 134100
                                      One Atlantic Center
                                      1201 West Peachtree Street
                                      Atlanta, GA 30309
                                      Telephone: (404) 881-7000
                                      Facsimile: (404) 881-7777
                                      Email: chris.coleman@alston.com
                                             jonathan.edwards@alston.com

                                      Attorneys for McLane Foodservice Distribution,
                                      Inc.




                                         3
Case 21-00833-5-JNC       Doc 4 Filed 04/10/21 Entered 04/10/21 19:47:05           Page 4 of 4




                                   CERTIFICATE OF SERVICE


       I hereby certify that on this day, I caused to be served true and correct copies of the

foregoing Notice of Appearance and Request for Service of Papers by filing such notice with the

Court’s CM/ECF system.


Dated this 10th of April 2021.
                                            /s/ Christopher K. Coleman

                                            ALSTON & BIRD LLP
                                            Christopher K. Coleman
                                            North Carolina Bar Number 53423
                                            Jonathan T. Edwards
                                            Georgia Bar Number 134100
                                            One Atlantic Center
                                            1201 West Peachtree Street
                                            Atlanta, GA 30309
                                            Telephone: (404) 881-7000
                                            Facsimile: (404) 881-7777
                                            Email: chris.coleman@alston.com
                                                   jonathan.edwards@alston.com

                                            Attorneys for McLane Foodservice Distribution,
                                            Inc.




                                               4
